Caton, C. J. It is a well settled principle of law, no doubt, and often recognized by this court, that the levy of an execution upon personal property subject to execution, of value sufficient to satisfy it, is of itself a satisfaction of the execution. But we know of no constitutional provision depriving the legislature of the right to change this rule of law, in a given case or generally. And if there be no such prohibition, then has the legislature rightfully changed the law in this case ? Section thirty of chapter fifty-seven, Rev. Stat. 1845, provides, that when the officer has levied Tan execution upon personal property, he may take a bond for the forthcoming of the property on the day fixed upon for sale, and then deliver it to the owner. And the next section provides, that if the property is not produced at the sale, in pursuance of the exigencies of the bond, the officer “ may proceed to execute the same, in the same manner as if no levy had been made.” That is precisely what was done in this casé, and the judgment must be affirmed. Judgment affirmed. Justice Walker took no part in the decision of this case.